Dibell, J.
This is an action to foreclose a mechanic’s lien. The plaintiff appeals from an order striking out his complaint and disallowing his claim under G. S. 1913, § 7031, which authorizes such order when the plaintiff fails to file a hill of particulars as directed by the court.
This action was commenced on September 17, 1921. On October 7, 1921, the defendant demanded a bill of particulars. The purpose of a bill is to apprise the party asking it of the details of the demand. Behrens v. Kruse, 121 Minn. 90, 140 N. W. 339.
Delay followed and was condoned. Finally, on September IS, 1922, an order was entered requiring the plaintiff to serve within ten days a “bill of particulars showing the particular items of each and all materials furnished or used by plaintiff in the construction of the dwelling house described in the complaint herein, the price actually paid by plaintiff for each and all said materials, and the names of each and all persons from whom the same were purchased.”
Within ten days the plaintiff served a supplemental bill, with a *480verification stating that his former bill contained all “except that the mill bill and the list of the items of lumber used in said construction were not set forth in detail,” and that the supplemental bill supplied the deficiency.
On March 3, 1924, an order was entered striking the plaintiff’s complaint and disallowing his claim for failure to file a proper bill. From this order the appeal is taken.
The supplemental bill gave no itemized statement of amounts paid for the mill work and lumber. Though it should be held that these items were under a single contract at a stipulated price, something. which does not appear clearly, still the original bill and the supplemental bill do not furnish the details to which the defendants were entitled. There are left charges running into large amounts not itemized at all.
Order affirmed.